IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-1598-07


MARIO GILL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
LAMAR COUNTY


Per curiam.  KEASLER and HERVEY, JJ., dissent.

ORDER
	The petition for discretionary review violates Rule of Appellate Procedure 9.3 because
the original petition is not accompanied by 11 copies.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition may be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: February 13, 2008
Do Not Publish